Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Response to Amendment
Applicant’s amendment, filed March 19, 2022, has been entered and carefully considered.  Claim 26 is amended. Claims 1-10 and 21-30 are currently pending. 
Allowable Subject Matter
Claims 1-10 and 21-30 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-10 and 21-30 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on March 19, 2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “determining a relative slot where the data channel is transmitted on a scheduled carrier according to a subcarrier spacing of the scheduling carrier, a subcarrier spacing of the scheduled carrier, the slot offset between the control channel and the data channel, and a starting symbol of the control channel transmitted in a slot on the scheduling carrier, wherein the relative slot uses a starting time of the slot where the control channel is transmitted on the scheduling carrier as a reference point; determining a transmission slot of the data channel on the scheduled carrier according to the relative slot.”, as recited in independent claims 1, 6 and 21. Thus independent claims 1, 6 and 21 are allowable.

Claims 2-5, 7-10 and 22-30 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (US 2019/0007152 A1) discloses the starting position, duration of mini-slot frame structure within a slot or over multi-slots or over a subframe may be configured by the network. In general, a set of mini-slot patterns may be (pre)-configured, and one pattern may be selected by a common signal. Alternatively, the reserved resource (in time and/or frequency) not usable for mini-slot may be higher layer configured or dynamically indicated. The reserved resource may be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.